EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Reaves #67,458 on 08/05/2022.

The application has been amended as follows: 

1. (Currently Amended): A vehicle control system that controls a vehicle performing automated driving, the vehicle control system comprising at least one processor configured to: 
	execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows a target trajectory; 
	generate a first target trajectory as the target trajectory for the automated driving of the vehicle; 
	determine whether or not an activation condition of travel assist control is satisfied, wherein the travel assist control controls at least one of the steering, the acceleration, and the deceleration for at least one of improving safety or comfort of travel of the vehicle, reducing discomfort of an occupant of the vehicle, and stabilizing behavior of the vehicle; 	
	generate a second target trajectory as the target trajectory for the travel assist control when the activation condition is satisfied; 
	when the second target trajectory is generated during the automated driving, determine whether a priority condition for giving priority to the second target trajectory is satisfied; and 
	the priority condition 
	combine the first target trajectory and the second target trajectory to generate a control target trajectory, the combination giving more weight to the second target trajectory than to the first target trajectory, and 
	execute the vehicle travel control such that the vehicle follows the control target trajectory, 
	wherein the priority condition includes that a second steering direction required for the vehicle to follow the second target trajectory is opposite to a first steering direction required for the vehicle to follow the first target trajectory.  
2-5. (Cancelled).  
  
6. (Currently Amended): The vehicle control system according to claim [[3]]1, wherein the priority condition further includes that the acceleration is required for the vehicle to follow the first target trajectory and the deceleration is required for the vehicle to follow the second target trajectory.  
7. (Currently Amended): The vehicle control system according to claim [[3]]1, wherein the priority condition further includes that the deceleration is required for the vehicle to follow the first target trajectory and the deceleration is required for the vehicle to follow the second target trajectory.  
38. (Currently Amended): The vehicle control system according to claim [[3]]1, wherein the priority condition further includes that a first deceleration required for the vehicle to follow the first target trajectory is equal to or higher than a deceleration threshold and a second deceleration required for the vehicle to follow the second target trajectory is lower than the first deceleration.  
9. (Currently Amended): The vehicle control system according to claim [[3]]1, wherein the priority condition further includes that a first lateral acceleration required for the vehicle to follow the first target trajectory is equal to or higher than a lateral acceleration threshold and a second lateral acceleration required for the vehicle to follow the second target trajectory is lower than the first lateral acceleration.  
10. (Currently Amended): The vehicle control system according to claim [[3]]1, wherein in the vehicle travel control, the at least one processor calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount, 
	a first required control amount is the required control amount required for the vehicle to follow the first target trajectory, 
	a second required control amount is the required control amount required for the vehicle to follow the second target trajectory, and 
	the at least one processor further compares the first required control amount and the second required control amount to determine whether or not the priority condition is satisfied.  
11. (Currently Amended): The vehicle control system according to claim [[3]]1, wherein in the vehicle travel control, the at least one processor calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount, 
	a first required control amount is the required control amount required for the vehicle to follow the first target trajectory, 
	a second required control amount is the required control amount required for the vehicle to follow the second target trajectory, and 
	the priority condition further includes that the second required control amount is greater than the first required control amount.  
12. (Currently Amended): The vehicle control system according to claim [[3]]1, wherein in the vehicle travel control, the at least one processor calculates a required control amount of at least one of the steering, the acceleration, and the deceleration required for the vehicle to follow the target trajectory, and controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount, 
	a first required control amount is the required control amount required for the vehicle to follow the first target trajectory, 
	a second required control amount is the required control amount required for the vehicle to follow the second target trajectory, and 
	the priority condition further includes that the second required control amount is less than the first required control amount.  
13. (Previously Presented): A vehicle control system that controls a vehicle performing automated driving, the vehicle control system comprising at least one processor configured to:
	execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows a target trajectory; 
	generate a first target trajectory as the target trajectory for the automated driving of the vehicle; 
	determine whether or not an activation condition of travel assist control is satisfied, wherein the travel assist control controls at least one of the steering, the acceleration, and the deceleration for at least one of improving safety or comfort of travel of the vehicle, reducing a sense of strangeness or insecurity of an occupant of the vehicle, and stabilizing behavior of the vehicle; 
	when the activation condition is satisfied, generate a second target trajectory as the target trajectory for the travel assist control; 
	acquire first reliability information indicating reliability of the automated driving and second reliability information indicating reliability of the travel assist control; 
	when the second target trajectory is generated during the automated driving, determine whether a priority condition for giving priority to the second target trajectory is satisfied; and 
	when the second target trajectory is generated during the automated driving and the priority condition is satisfied: 
		combine the first target trajectory and the second target trajectory to generate a control target trajectory, the combination giving more weight to the second target trajectory than to the first target trajectory, and 
		execute the vehicle travel control according to the control target trajectory,
	wherein the priority condition includes that the reliability of the travel assist control is higher than the reliability of the automated driving.  
14. (Currently Amended): The vehicle control system according to claim [[3]]1, wherein the travel assist control includes collision avoidance control that assists avoidance of a collision between the vehicle and a surrounding object, 
	the at least one processor determines whether or not the activation condition of the collision avoidance control is satisfied based on driving environment information indicating a driving environment for the vehicle, 
	when the activation condition is satisfied, the at least one processor predicts severity of damage due to the collision based on the driving environment information, and 
	the priority condition further includes that the severity is equal to or greater than a threshold.  
15. (Currently Amended): The vehicle control system according to claim [[3]]1, wherein when the priority condition is satisfied, the at least one processor executes the vehicle travel control by using the second target trajectory as the target trajectory.  
716. (Previously Presented): A vehicle control system that controls a vehicle performing automated driving, the vehicle control system comprising at least one processor configured to: calculate a required control amount for at least one of steering, acceleration, and deceleration for the vehicle to follow a target trajectory; 
	execute vehicle travel control that controls the at least one of the steering, the acceleration, and the deceleration in accordance with the required control amount such that the vehicle follows the target trajectory; 
	generate a first target trajectory as the target trajectory for the automated driving of the vehicle, a first required control amount being the control amount required for the vehicle to follow the first target trajectory; 
	determine whether or not an activation condition of travel assist control is satisfied, wherein the travel assist control controls at least one of the steering, the acceleration, and the deceleration for at least one of improving safety or comfort of travel of the vehicle, reducing a sense of strangeness or insecurity of an occupant of the vehicle, and stabilizing behavior of the vehicle; 
	when the activation condition is satisfied, generate a second target trajectory as the target trajectory for the travel assist control, a second required control amount being the control amount required for the vehicle to follow the second target trajectory; and 
	when the second target trajectory is generated during the automated driving: 
		calculate the required control amount for the vehicle travel control at least in part by combining the first required control amount according to a first weight and the second required control amount according to a second weight greater than the first weight, and
		execute the vehicle travel control according to the required control amount.  
17. (Previously Presented): The vehicle control system according to claim 1, further comprising a memory device, wherein 
	the at least one processor stores log information in the memory device, and 
	the log information includes at least a position where the at least one processor executes the vehicle travel control by giving more weight to the second target trajectory than to the first target trajectory.


Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: The closest prior art (US 20150066241 A1) teaches a vehicle control system generating multiple trajectories based on specific conditions. (CN 107074178 A) teaches generating trajectories for autonomous vehicles. (US 20170183004 A1) teaches combining of vehicle trajectories. However the prior art alone, nor in combination teaches each limitation claimed, including specifically “wherein the priority condition includes that a second steering direction required for the vehicle to follow the second target trajectory is opposite to a first steering direction required for the vehicle to follow the first target trajectory”, or “wherein the priority condition includes that the reliability of the travel assist control is higher than the reliability of the automated driving”. Therefore the claims distinguish from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668